Hanna; J.
Coriiplaint to recover judgment on a note, and to foreclose a mortgage. Default; submitted “on complaint, exhibits, default and proof.” Finding for the plaintiff. *336Judgment for amount of note, &c., against Qolerioh, and against OolericJc and wife for foreclosure, &c., and that the property be sold as other property is sold on execution, &c.
R. Bracleenridge, M. Jenkinson and E. T. Goleriolc, for the appellants.
It is objected that there should have been proof against the married woman; that there should not have been a personal judgment against her, and that so much only as was necessary to satisfy the sum found due, of the mortgaged property, should have been ordered to be sold.
The evidence is not in the record, and as the record shows proofs were introduced, we must presume in favor of the action of the Court upon the hrst and third error, even if the form of the judgment is wrong, which we need not notice. There was no personal judgment against the wife; and as to whether, under the notice, by the summons appearing in the case, a personal judgment should have been rendered against Golerioh we can not inquire. There was no motion as to the default.
Per Guriam,. — The appeal is dismissed, at the appellants’ costs.